Citation Nr: 1741266	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  16-24 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from July 1963 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The Veteran does not have blindness, loss or loss of use of both feet or of one hand and one foot, is not bedridden, and does not require regular aid and attendance of another person as a result of service-connected disabilities.

2.  The Veteran has a 100 percent rating for TDIU based on multiple disabilities, but does not have additional service-connected disabilities ratable at 60 percent, nor is he housebound by reason of service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on the need for regular aid and attendance or being housebound have not been met.  38 U.S.C. §§ 1114(l)&(s), 1502, 1521, 5107(b) (2014); 38 C.F.R. §§ 3.350(b)&(i), 3.352(a) (2016).

2.  The criteria for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing have not been met.  38 U.S.C. §§ 2101(a), 2101A(a), 5107(b) (2014); 38 C.F.R. § 3.809 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Special Monthly Compensation

The Veteran contends that he is entitled to SMC based on the need for aid and attendance or at the housebound rate.  He is service-connected for generalized anxiety disorder not otherwise specified associated with hepatitis at a 50 percent disability rating, and hepatitis at a 40 percent disability rating.  He was awarded total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective January 15, 2003, on the basis of his service-connected disabilities.

Aid and Attendance

SMC at the aid and attendance rate is payable to a Veteran for anatomical loss or loss of use of both feet or one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2016).

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2016).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2016); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Id. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a) (2016).

There is no indication that the Veteran is permanently bedridden, has blindness, or has loss or loss of use of a hand or foot due to service-connected disabilities.  See id. 

The Veteran submitted a VA examination for Housebound Status or Permanent Need for Regular Aid and Attendance, reflecting the examiner's opinion that the Veteran was able to leave his house as often as he wanted, was able to feed himself, and was not legally blind.  The Veteran could bear weight as tolerated with the aid of a cane or walker.  When prompted to describe restrictions of each upper extremity, to include the ability to button clothing, shave, attend to needs to nature, or feed himself, and to describe the Veteran's restriction of the Veteran's spine, trunk, and neck, the examiner noted that it was not applicable.  The only diagnosis provided was a fracture of the femoral neck base.

Records from the Social Security Administration (SSA) and VA medical records reflect that the Veteran has various non-service-connected physical disorders that make activities of daily living difficult.  However, the Board finds that there is no evidence that the Veteran's service-connected disabilities result in the inability to dress or undress himself, the inability to keep himself ordinarily clean and presentable, the frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid, the inability to feed himself through loss of coordination of upper extremities or through extreme weakness, or the inability to attend to wants of nature.

As noted above, the Veteran would be entitled to aid and attendance if his service-connected disabilities resulted in incapacity, physical or mental, which required care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment. 

The Board finds that the evidence does not support a conclusion that the Veteran's service-connected hepatitis has been of such severity to require care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  

With regard to whether such psychiatric disability has rendered him so helpless as to be in need of regular aid and attendance, the Board notes that the Veteran was treated with medication and therapy throughout the appeals period for his service-connected psychiatric disability.  However, records reflecting this treatment do not show that he required care or aid from another person to protect himself from hazards or dangers in his environment.  The Veteran has reported depression and anxiety, but has consistently denied any suicidal ideation.  He has always been oriented to time, place and person, and has not been assessed with any cognitive deficiencies related to his service-connected psychiatric disability that would preclude him from protecting himself from any hazards or dangers.  

To the extent that the Veteran has assistance in his home or has required rehabilitation therapy, these instances have been associated with his non-service-connected back disorder and the residuals therefrom.  Therefore, SMC based on the need for the aid and attendance of another is not warranted.  

Housebound Status

If not in need of regular aid and attendance, a veteran may also be entitled to improved pension on the basis of being permanently housebound.  Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran either:
* Has an additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems; or
* Is "permanently housebound" by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.
See 38 C.F.R. § 3.350(i) (2013).

While the total disability requirement must be met by a single disability, the 60 percent requirement may be met by applying the combined rating of the Veteran's remaining disabilities.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (noting that combined ratings to satisfy the second requirement but not the first).  Moreover, in order to be considered "permanently housebound," the requirement that the Veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the Veteran is simply unable to leave the home to earn a living, as opposed to requiring that the Veteran be unable to leave the house at all. 38 U.S.C.A. § 1114(s).

In this case, the Board also finds that SMC on the basis of being housebound is not warranted.  First, the Veteran does not have any service-connected disabilities evaluated as 100 percent disabling, and entitlement to TDIU was established based on consideration of the combined functional impact of the Veteran's service-connected disabilities rather than on a single disability.  As such, SMC is not warranted on a schedular basis.  

Next, the evidence also does not reflect that the Veteran is "permanently housebound" by reason of his service-connected disabilities.  As noted above, the examiner who provided the VA examination for Housebound Status or Permanent Need for Regular Aid and Attendance found that the Veteran was able to leave the house as often as he wanted.  The record reflects that the Veteran was able to attend his ongoing appointments at the VA for mental healthcare.  In addition, he reported in October 2015 that he regularly obtained his meals going through the drive-through at local restaurants.  There is no evidence in the record to support a finding that the Veteran is substantially confined to his or her dwelling and the immediate premises due to his service-connected disabilities.  The Board recognizes that the Veteran does have significant difficulty with ambulation and requires some assistance at times to go out; however, it is clear from the record of evidence that these limitations are attributable to non-service-connected disabilities, including the disorders of his lumbar spine.

As such, the Veteran's claim for SMC based on the need for aid and attendance or  housebound status is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to SMC based on the need for aid and attendance or  housebound status is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


